Appeal from a judgment of the County Court of Essex County, rendered July 23, 1976, convicting defendant, upon his plea of guilty, of burglary in the second degree, a class C felony. On this appeal defendant raises two issues. As to defendant’s first contention, that the trial court erred in not affirmatively advising him of his right to allocution, the record reveals that prior to sentencing the court gave both the District Attorney and the defendant’s attorney an opportunity to speak and that both declined. The court then offered defendant a chance to speak, which defendant used to request that he be allowed to do "his time in Vermont”. Thereupon the court imposed the sentence. The fact that the court did not again, after passing sentence, give the defendant or his attorney an opportunity to speak violates neither statutory nor case law (CPL 380.50; People v Bressette, 41 AD2d 781). As to defendant’s contention that the sentence was excessive, we note the sentence imposed was considerably less than the maximum allowed by statute for a class C felony. Judgment affirmed. Greenblott, J. P., Kane, Mahoney, Main and Larkin, JJ., concur.